 
 
Exhibit 10.6

 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 8, 2011, between Ads In Motion, Inc., a Delaware corporation (the
“Company”), and each of the several purchasers signatory hereto (each such
purchaser, a “Purchaser” and, collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the “Purchase
Agreement”).
 
The Company and each Purchaser hereby agrees as follows:
 
Section 1. Definitions.  Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:
 
“Additional Shares” shall mean shares of Common Stock issued to the Initial
Purchasers pursuant to Section 2.1 of the Purchase Agreement.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Commission Restrictions” shall have the meaning set forth in Section 2.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Cut Back Shares” shall have the meaning set forth in Section 2.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.
 
“Liquidated Damages” shall have the meaning set forth in Section 5.
 
“Non-Registration Event” shall have the meaning set forth in Section 5.
 
“Placement Agent Shares” shall mean all shares issued to Spencer Clarke, LLC in
connection with the placement of securities under the Purchase Agreement.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Purchase Agreement” shall have the meaning set forth in the Preamble.
 
“Purchaser” and “Purchasers” shall have the meaning set forth in the Preamble.
 
“Required Effectiveness Date” means, with respect to the Initial Registration
Statement required to be filed hereunder, the 180th calendar day following the
date hereof and with respect to any additional Registration Statements which may
be required pursuant to Section 3(c), the 60th calendar day following the date
on which an additional Registration Statement is required to be filed hereunder.
 
“Required Filing Date” means, with respect to the Initial Registration Statement
required hereunder, the 60th calendar day following the date hereof and, with
respect to any additional Registration Statements which may be required pursuant
to Section 3(c), the earliest practical date on which the Company is permitted
by SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.
 
“Registrable Securities” means, as of any date of determination, (a) all shares
of Common Stock then issuable upon conversion in full of the Debentures
(assuming on such date the Debentures are converted in full without regard to
any conversion limitations therein), (b) all Warrant Shares then issuable upon
exercise of the Warrants (assuming on such date the Warrants are exercised in
full without regard to any exercise limitations therein), (c) the Additional
Shares, (d) the Placement Agent Shares, (e) any additional shares of Common
Stock issuable in connection with any anti-dilution provisions in the Debentures
or the Warrants (in each case, without giving effect to any limitations on
conversion set forth in the Debentures or limitations on exercise set forth in
the Warrants) and (f) any securities issued or then issuable upon any stock
split, dividend or other distribution,  recapitalization or similar event with
respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (x) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (y) such Registrable Securities have been previously
sold in accordance with Rule 144, or (z) such securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the transfer agent and the
affected Holders (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company, and all Warrants are exercised by “cashless exercise” as provided
in Section 2(c) of each of the Warrants), as reasonably determined by the
Company, upon the advice of counsel to the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Registration Expenses” has the meaning set forth in Section 6.
 
“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.
 
“Restriction Termination Date” shall have the meaning set forth in Section 2.
 
 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
Section 2. Registration Statement Requirements.  The Company shall file with the
Commission a Form S-1 registration statement (or such other form that it is
eligible to use) in order to register all or such portion of the Registrable
Securities as permitted by the Commission (provided that the Company shall use
diligent efforts to advocate with the Commission for the registration of all of
the Registrable Securities) pursuant to Rule 415 for resale and distribution
under the Securities Act on or before the Required Filing Date and use its best
efforts to cause the Registration Statement to be declared effective by the
Required Effectiveness Date.  The Company will register not less than all of the
Registrable Securities.  In the event that the Company is required by the
Commission to cutback the number of shares being registered in the Registration
Statement pursuant to Rule 415, then the Company shall reduce the Registrable
Securities pro rata, and unless otherwise directed in writing by the Purchaser
as to its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities represented by Conversion Shares and second by Registrable Securities
represented by Warrant Shares and third by the Placement Agent Shares and fourth
by the Additional Shares.  The Registration Statement shall also state that, in
accordance with Rules 416 and 457 under the Securities Act, it also covers such
indeterminate number of additional shares of common stock as may become issuable
with respect to the Registrable Securities to prevent dilution resulting from
stock splits, stock dividends or similar transactions. Notwithstanding anything
to the contrary contained in this Section 2, if the Company receives comments
from the Commission with respect to the Registration Statement, and following
discussions with and responses to the Commission in which the Company uses its
reasonable best efforts and time to cause as many Registrable Securities for as
many Purchasers as possible to be included in the Registration Statement filed
pursuant to Section 2 without characterizing any Purchaser as an underwriter,
the Company is unable to cause the inclusion of all Registrable Securities in
such Registration Statement, then the Company may, following not less than three
(3) Trading Days prior written notice to the Purchasers, (x) remove from the
Registration Statement such Registrable Securities (the “Cut Back Shares”)
and/or (y) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities, in each case as the Commission may require
in order for the Commission to allow such Registration Statement to become
effective; provided, that in no event may the Company name any Purchaser as an
underwriter without such Purchaser’s prior written consent (collectively, the
“Commission Restrictions”). Unless the Commission Restrictions otherwise
require, any cut-back imposed pursuant to this Section 2 shall be allocated
among the Registrable Securities of the Purchasers on a pro rata basis. No
liquidated damages under Section 5 shall accrue on or as to any Cut Back Shares,
and the required Required Effectiveness Date with respect to such additional
Registration Statement including the Cutback Shares will be tolled, until such
time as the Company is able to effect the registration of the Cut Back Shares in
accordance with any Commission Restrictions (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date, all
provisions of this Section 2 (including, without limitation, the liquidated
damages provisions, subject to tolling as provided above) shall again be
applicable to the Cut Back Shares (which, for avoidance of doubt, retain their
character as Registrable Securities) so that the Company will be required to
file with and cause to be declared effective by the Commission such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Securities (if such Registrable Securities cannot at such time be
resold by the Purchasers thereof pursuant to Rule 144).
 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3. Registration Procedures. If and whenever the Company is required by
the provisions of Section 2 to effect the registration of any Registrable
Securities under the Securities Act, the Company will, as expeditiously as
possible:
 
(a) subject to the timelines provided in this Agreement, prepare and file the
Registration Statement with the Commission, with respect to such securities and
use its commercially reasonable efforts to cause such Registration Statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), and promptly provide to Purchaser’s
counsel copies of all filings and Commission letters of comment and notify the
Purchasers (by telecopier and by e-mail addresses provided by the Purchasers)
and Purchaser’s counsel (by telecopier and by email to dofsink@golawintl.com on
or before the second  business day thereafter that the Company receives notice
that (i) the Commission has no comments or no further comments on the
registration statement, and (ii) the registration statement has been declared
effective;
 
(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until such Registration
Statement has been effective for the later of (a) a period of one (1) year, or
(b) until the Warrant Shares and the Conversion Shares, as applicable, can be
sold by the Purchasers pursuant to Rule 144 without volume restrictions;
 
(c) furnish to the Purchasers such number of copies of the Registration
Statement and the prospectus included therein (including each preliminary
prospectus) as such Purchasers reasonably may request in order to facilitate the
public sale or their disposition of the securities covered by such Registration
Statement or make them electronically available;
 
 
4

--------------------------------------------------------------------------------

 
 
 
(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the securities or “blue
sky” laws of such jurisdictions as the Purchasers shall request in writing,
provided, however, that the Company shall not for any such purpose be required
to qualify to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to service of process in any such
jurisdiction;
 
(e) list the Registrable Securities covered by such Registration Statement with
any Trading Market on which the common stock of the Company is then listed;
 
(f) notify the Purchasers within twenty-four hours of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event of which the Company has knowledge
as a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing or
which becomes subject to a Commission, state or other governmental order
suspending the effectiveness of the Registration Statement covering any of the
Registrable Securities. Each Purchaser hereby covenants that it will not sell
any Registrable Securities pursuant to such prospectus during the period
commencing at the time at which the Company gives such Purchaser notice of the
suspension of the use of such prospectus in accordance with this Section 3(f)
and ending at the time the Company gives such Purchaser notice that such
Purchaser may thereafter effect sales pursuant to the prospectus, or until the
Company delivers to such Purchaser or files with the Commission an amended or
supplemented prospectus.
 
Section 4. Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Purchaser
that such Purchaser shall furnish to the Company in writing such information and
representation letters, including a completed form of the Selling Securityholder
Questionnaire attached hereto as Annex A, with respect to itself and the
proposed distribution by it as the Company may reasonably request to assure
compliance with federal and applicable state securities laws.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5. Non-Registration Events.  The Company and the Purchasers agree that
the Purchasers will suffer damages if the Registration Statement is not filed by
the Required Filing Date and not declared effective by the Commission by the
Required Effectiveness Date or if, after it is declared effective, its
effectiveness is not maintained in the manner and within the time periods
contemplated by Section 2 hereof, and it would not be feasible to ascertain the
extent of such damages with precision.  Accordingly, if (A) the Registration
Statement is not filed on or before the Required Filing Date, (B) the
Registration Statement is not declared effective on or before the Required
Effectiveness Date, or (C) any Registration Statement described in Section 2
is  declared effective but shall thereafter cease to be effective for a period
of time which shall exceed forty (40) days in the aggregate per year (defined as
a period of 365 days commencing on the date the Registration Statement is
declared effective) (each such event, a “Non-Registration Event”), then the
Company shall deliver to the Purchasers, as liquidated damages (“Liquidated
Damages”), an amount equal to one percent (1.0%) of the aggregate purchase price
paid by such Purchaser pursuant to the Purchase Agreement for any unregistered
Registrable Securities then held by such Holder and for each subsequent thirty
(30) day period (pro rata for any period less than thirty days) which are
subject to such Non-Registration Event. The maximum aggregate Liquidated Damages
payable to the Purchaser under this Agreement shall be five percent (5.0%) of
the aggregate purchase price paid by such Purchaser pursuant to the Purchase
Agreement.  The Company must pay the Liquidated Damages in cash.  In the event a
Registration Statement is filed by the Required Filing Date but is withdrawn
prior to being declared effective by the Commission, then such Registration
Statement will be deemed to have not been filed.
 
Section 6. Expenses.  All expenses incurred by the Company in complying with
Section 2, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc., transfer taxes, and fees of transfer agents and registrars, are
called “Registration Expenses.” The Company will pay all Registration Expenses
in connection with any Registration Statement described in Section 2.
 
Section 7. Indemnification and Contribution.
 
(a) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to Section 2, the Company will, to the extent permitted
by law, indemnify and hold harmless the Purchaser, each of the officers,
directors, agents, Affiliates, members, managers, control persons, and principal
shareholders of the Purchaser, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Purchaser or
underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Purchaser, or
such underwriter or controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities was registered under the
Securities Act pursuant to Section 2, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the provisions of Section 7(c), reimburse the Purchaser, each such
underwriter and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable to the Purchaser to the extent that any such damages
arise out of or are based upon an untrue statement or omission made in any
preliminary prospectus if (i) the Purchaser failed to send or deliver a copy of
the final prospectus delivered by the Company to the Purchaser with or prior to
the delivery of written confirmation of the sale by the Purchaser to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Purchaser in writing specifically for use
in such Registration Statement or prospectus.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to Section 2, each Purchaser severally but not
jointly will, to the extent permitted by law, indemnify and hold harmless the
Company, and each person, if any, who controls the Company within the meaning of
the Securities Act, each officer of the Company who signs the Registration
Statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such officer, director, underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to Section 2, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Purchaser will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Purchaser, as such, furnished in writing to the Company by such Purchaser
specifically for use in such Registration Statement or prospectus, and provided,
further, however, that the liability of the Purchaser hereunder shall be limited
to the net proceeds actually received by the Purchaser from the sale of
Registrable Securities pursuant to such Registration Statement.
 
(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section and shall only relieve it
from any liability which it may have to such indemnified party under this
Section, except and only if and to the extent the indemnifying party is
prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnifying party shall
have reasonably concluded that there may be reasonable defenses available to
indemnified party which are different from or additional to those available to
the indemnifying party or if the interests of the indemnified party reasonably
may be deemed to conflict with the interests of the indemnifying party, the
indemnified parties, as a group, shall have the right to select one separate
counsel, reasonably satisfactory to the indemnified and indemnifying party, and
to assume such legal defenses and otherwise to participate in the defense of
such action, with the reasonable expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.
 
(d) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) a
Purchaser, or any controlling person of a Purchaser, makes a claim for
indemnification pursuant to this Section 7 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 7 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Purchaser or controlling person of the Purchaser in circumstances for which
indemnification is not provided under this Section 7; then, and in each such
case, the Company and the Purchaser will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Purchaser is responsible only for
the portion represented by the percentage that the public offering price of its
securities offered by the Registration Statement bears to the public offering
price of all securities offered by such Registration Statement, provided,
however, that, in any such case, (y) the Purchaser will not be required to
contribute any amount in excess of the public offering price of all such
securities sold by it pursuant to such Registration Statement; and (z) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation and provided,
further, however, that the liability of the Purchaser hereunder shall be limited
to the net proceeds actually received by the Purchaser from the sale of
Registrable Securities pursuant to such Registration Statement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 8. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and each Holder agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.
 
(b) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Except as set forth on Schedule 8(b) attached hereto and in
connection with transactions contemplated under Exempt Issuance, neither the
Company nor any of its security holders (other than the Holders) may include
securities of the Company in any Registration Statements other than the
Registrable Securities.  The Company shall not file any other registration
statements until all Registrable Securities are registered pursuant to a
Registration Statement that is declared effective by the Commission, provided
that this Section 6(b) shall not prohibit the Company from filing amendments to
registration statements filed prior to the date of this Agreement.
 
(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
(d) Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 8(d) that are eligible for resale pursuant to Rule 144
promulgated by the Commission pursuant to the Securities Act or that are the
subject of a then effective Registration Statement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
67% or more of the then outstanding Registrable Securities (including, for this
purpose any Registrable Securities issuable upon exercise or conversion of any
Security).  If a Registration Statement does not register all of the Registrable
Securities pursuant to a waiver or amendment done in compliance with the
previous sentence, then the number of Registrable Securities to be registered
for each Holder shall be reduced pro rata among all Holders and each Holder
shall have the right to designate which of its Registrable Securities shall be
omitted from such Registration Statement. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Holder or some Holders and that does
not directly or indirectly affect the rights of other Holders may be given by
such Holder or Holders of all of the Registrable Securities to which such waiver
or consent relates; provided, however, that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the first sentence of this Section 6(e).
 
(f) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities.  Each Holder
may assign their respective rights hereunder in the manner and to the Persons as
permitted under Section 5.7 of the Purchase Agreement.
 
(h) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Except as set forth on Schedule 8(h), neither the Company
nor any of its Subsidiaries has previously entered into any agreement granting
any registration rights with respect to any of its securities to any Person that
have not been satisfied in full.
 
(i) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(j) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(m) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(n) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
(Signature Pages Follow)
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
 

  ADS IN MOTION, INC.          
 
By:
/s/        Jordan Glatt      
President and Chief Executive Officer
   

 


 
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]
 
Name of Holder: __________________________
 
Signature of Authorized Signatory of Holder: __________________________
 
Name of Authorized Signatory: _________________________
 
Title of Authorized Signatory: __________________________
 


 


 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Annex A
 
ADS IN MOTION, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Ads In Motion, Inc., a Delaware corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.           Name.
 
(a)           Full Legal Name of Selling Stockholder
 
(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:
 
(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
 
2.  Address for Notices to Selling Stockholder:
 
Telephone:
 
Fax:
 
Contact Person:
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
3.  Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes   •      No   •
 
(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
 
Yes   •     No   •
 
Note:       If “no” to Section 3(b), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.
 
(c)           Are you an affiliate of a broker-dealer?
 
Yes   •     No   •
 
(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes   •      No   •
 
Note:       If “no” to Section 3(d), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.
 
4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 
(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder:
 
5.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 


 
A-2

--------------------------------------------------------------------------------

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:                      Beneficial Owner:
 
By:
 
Name:
 
Title:
 
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
 
 
 A-3

--------------------------------------------------------------------------------